NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 23, 2019*
                                 Decided April 24, 2019

                                          Before

                           MICHAEL S. KANNE, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

                           AMY C. BARRETT, Circuit Judge

No. 18-3336

KATHLEEN BETTS,                                    Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.

       v.                                          No. 17 C 2709

UNITED AIRLINES, INC.,                             Thomas M. Durkin,
     Defendant-Appellee.                           Judge.

                                        ORDER

       Kathleen Betts was fired from her job as a pilot after twice failing alcohol tests
administered by her employer, Continental Airlines. After unsuccessfully challenging
her discharge in arbitration proceedings, she sued under the Railway Labor Act, 45
U.S.C. § 153 First (q), seeking to vacate the arbitration award. We agree with the district
court that she has presented no valid reason to disturb the award, so we affirm.



       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3336                                                                         Page 2

       Continental Airlines regularly administered “no notice” alcohol tests to its pilots.
In 2008, Betts failed one. As a result, she and Continental entered into a “Last Chance
Agreement,” which required Betts to complete successfully a rehabilitation course and
to abstain from drinking for the “remainder of her career” with Continental. The
Agreement specified that she would be discharged for cause if she violated these terms.
After Betts failed an alcohol test at her treatment facility, Continental fired her.

      Betts sought review of the discharge through arbitration before the System Board
of Adjustment, as provided in her collective-bargaining agreement. Her case remained
pending for several years. Finally, in 2016, the Board issued an award upholding Betts’s
discharge on the basis that she violated the Last Chance Agreement.

        Betts then sued United (which had merged with Continental) under the Railway
Labor Act. With the aid of counsel, she argued that the Board exceeded its jurisdiction
because the award did not “draw its essence” from the Last Chance Agreement and the
award was “based on evidence gained in violation of public policy.” The district court
entered summary judgment for United, ruling that the Board did not exceed its
jurisdiction because its decision was based on its interpretation of the Last Chance
Agreement. The court added that no Seventh Circuit case has ruled that “public policy”
is a ground for disturbing an arbitral award, and in any case public policy favored
upholding the award.

       Betts, now pro se, seeks review of the district court’s decision. Although her
arguments mainly focus on events that occurred after arbitration, we construe her
appeal as challenging the award. In reviewing a challenge to an arbitration award
under the Railway Labor Act, 45 U.S.C. § 153, we apply "one of the most deferential
standards of judicial review in all of federal law." Bhd. of Locomotive Eng’rs & Trainmen,
Gen. Comm. of Adjustment, Cent. Conference v. Union Pac. R.R. Co., 719 F.3d 801, 803
(7th Cir. 2013). We will disturb an award only for failure “to comply with the
requirements of this [Act], for failure of the order to conform, or confine itself, to
matters within the scope of the [Board’s] jurisdiction, or for fraud or corruption by a
member of the [Board].” 45 U.S.C. § 153 First (q). None of these grounds exists here.

        Betts presented no evidence that the Board committed fraud. In her appellate
brief, she speculates that, after the Board issued the arbitration award, one of the
arbitrators sabotaged her position in a doctoral program in which she was enrolled.
This argument goes nowhere. Not only is it forfeited because Betts did not raise it with
No. 18-3336                                                                             Page 3

the district court, Wheeler v. Hronopoulos, 891 F.3d 1072, 1073 (7th Cir. 2018), but it is also
unrelated to the arbitral proceedings or the award itself.

        Nor did Betts raise any basis for challenging the award on grounds that the
Board did not comply with the Act or exceeded its arbitral jurisdiction. In opposing
summary judgment, Betts argued only that the Board misconstrued the requirement in
the Last Chance Agreement that she abstain from alcohol for “the remainder of her
career” at Continental. She observed that the Board applied this requirement to the
period when she received rehabilitation treatment, and in her view the requirement
applied only while she was working. But as we have said before, the question is not how
the arbitrator should have interpreted the agreement, but rather whether the arbitrator
interpreted the agreement. Bhd. of Locomotive Eng’rs & Trainmen Gen. Comm. of
Adjustment, Cent. Region v. Union Pac. R.R. Co., 522 F.3d 746, 757 (7th Cir. 2008) (citing
Hill v. Norfolk & W. Ry., 814 F.2d 1192, 1195 (7th Cir. 1987)). An alleged
misinterpretation is still an interpretation. Id. Thus, Betts’s argument is insufficient to
overturn the arbitral award.

        Finally, Betts reprises her contention that the arbitration award violates public
policy. As the district court correctly noted, we have never opined whether an arbitral
award can be contested on public policy grounds. We need not do so today, either. In
her brief, Betts disowns the policy argument that she raised in the district court and
advances a new one. She argues that the public policy issue that the district court
should have considered “concerned domestic abuse and domestic violence.” But, like
her contention about fraud, Betts forfeited this argument by not presenting it to the
district court. See Hronopoulos, 891 F.3d at 1073. In any event, this argument is about
events outside of the arbitration forum; therefore, it is not an argument that the
arbitrator's award itself violated public policy.

                                                                                  AFFIRMED